*453TJJ~ case being submitted without argument, Judge BR00KE pronounced the Court's opinion, as follows.
The Court
is of opinion, on the authority of the case of Fall v. the Overseers of the poor, (a) in this Court, that the Superior Court erred in deciding that the th~persetleas was improvidently awarded; and it not appearing, by the proceedings in the County Court, that the charge before the magistrate by the mother of the Bastard child: was i~ writing, nor that the warrant issued by the magistrate was so issued upon the application of the overseers of the poor, or any one of them, according to the ~d section of the Act, entitled, "an Act providing for the poor, and declaring who shall be deemed vagrants," (b) or that the overseers or any of them, were parties in the County Court; the Court is further of opinion that that~udgtnent is also erroneous. Both judgineiits are therefore reversed; the whole proct'edings quashed; and ~judgment is to be entered for the plaintill ~n error.

 3 Munf. 495.


 Edit. of 1794, 1803 & 1814, C. 102.